OPINION — AG — ** REFERENDUM — MAJORITY VOTE ** A REFERENDUM MEASURE TO BE REFERRED TO THE PEOPLE, BY THE LEGISLATURE, NECESSITATES ONLY A MAJORITY VOTE, AS ANY OTHER LEGISLATIVE ACT; RATHER THAN A TWO THIRDS VOTE IS REQUIRED FOR PROPOSED AMENDMENTS TO THE CONSTITUTION BY ARTICLEXXIV, SECTION 1 OKLAHOMA CONSTITUTION. (SPECIAL ELECTION AMENDMENTS TO THE OKLAHOMA CONSTITUTION) CITE: ARTICLE XXIV, SECTION 3, ARTICLE V, SECTION 3, OPINION NO. 63-271, OPINION NO. APRIL 20, 1949, ARTICLE V, SECTION 2 (MARVIN C. EMERSON)